 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KATHLEEN EMERSON, et al.,                     No. 2:19-cv-0810 TLN DB PS
12                       Plaintiffs,

13            v.                                       ORDER AND
                                                       FINDINGS AND RECOMMENDATIONS
14       KRISTA MITCHELL,

15                       Defendant.

16

17           On May 7, 2019, defendant Krista Mitchell filed a notice of removal of this action, Yolo

18   County Superior Court Case No. PT18-696, from the Yolo County Superior Court, along with a

19   motion to proceed in forma pauperis.1 (ECF Nos. 1 & 2.) Defendant is proceeding in this action

20   pro se. Accordingly, the matter was referred to the undersigned in accordance with Local Rule

21   302(c)(21) and 28 U.S.C. § 636(b)(1).

22           The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, defendant previously removed Yolo County Superior Court Case No.

25   PT18-696, to this court on August 13, 2018. See Emerson v. Mitchell, No. 2:18-cv-2200 TLN

26
     1
27     On June 13, 2019, defendant filed a motion for summary judgment and noticed the motion for
     hearing on July 19, 2019. (ECF No. 4.) In light of these findings and recommendations, the
28   defendant’s motion will be denied with prejudice to renewal.
                                                      1
 1   DB PS. In that action, the undersigned issued findings and recommendations recommending that

 2   the matter be summarily remanded to the Yolo County Superior Court due to a lack of subject

 3   matter jurisdiction. See Emerson v. Mitchell, No. 2:18-cv-2200 TLN DB PS, 2018 WL 4794199,

 4   at *3 (E.D. Cal. Oct. 3, 2018). After defendant retained counsel, those findings and

 5   recommendation were vacated, and the assigned District Judge issued an order on March 28,

 6   2019, remanding the matter “sua sponte to the Superior Court of California, Yolo County, due to

 7   lack of subject matter jurisdiction.” Emerson v. Mitchell, No. 2:18-cv-2200 TLN DB, 2019 WL

 8   1405600, at *1 (E.D. Cal. Mar. 28, 2019).

 9          In this regard, defendant’s attempt to again remove this action is in blatant disregard and

10   violation of the assigned District Judge’s prior order. Moreover, defendant’s notice of removal

11   fails to identify a change in plaintiffs’ complaint that would provide this court with subject matter

12   jurisdiction. Defendant asserts that after the matter was remanded plaintiff’s “filed an ex parte

13   motion raising a federal question[.]” (ECF No. 1 at 3.) Assuming arguendo that this were true,

14   the existence of federal question jurisdiction is governed by the “well-pleaded complaint rule.”

15   Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). Accordingly, a federal question “must be

16   disclosed upon the face of the complaint, unaided by the answer.” Gully v. First Nat’l Bank in

17   Meridian, 299 U.S. 109, 113 (1936); see also Phillips Petrol. Co. v. Texaco, Inc., 415 U.S. 125,

18   127-28 (1974).

19          In light of the assigned District Judge’s prior order, and the apparent lack of subject matter

20   jurisdiction, the undersigned finds that this matter should be summarily remanded to the Yolo
21   County Superior Court.

22          Accordingly, IT IS HEREBY ORDERED that defendant’s June 13, 2019 motion for

23   summary judgment (ECF No. 4) is denied without prejudice to renewal.

24          Also, IT IS HEREBY RECOMMENDED that:

25          1. This action be remanded to the Yolo County Superior Court; and

26          2. The Clerk of the Court be ordered not to open another case removing Yolo County
27   Superior Court Case No. PT18-696.

28   ////
                                                        2
 1           These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

 3   days after these findings and recommendations are filed, any party may file written objections

 4   with the court. A document containing objections should be titled “Objections to Magistrate

 5   Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

 6   within 14 days after service of the objections. The parties are advised that failure to file

 7   objections within the specified time may, under certain circumstances, waive the right to appeal

 8   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9   Dated: June 17, 2019
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB/orders/orders.pro se/emerson0810.ifp.f&rs
25

26
27

28
                                                        3
